COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §
JULIO C. NOVOA, M.D.,                                             No. 08-12-00254-CV
                                                 §
                              Appellant,                             Appeal from the
                                                 §
                                                                    34th District Court
                                                 §
v.                                                              of El Paso County, Texas
                                                 §
DALIA DE LA RIVA,                                                   (TC# 2009-1494)
INDIVIDUALLY AND AS PARENT                       §
AND NEXT FRIEND OF DANIELLA
DE LA RIVA, A MINOR,                             §

                                  Appellee.      §

                                         JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order Appellant pay all costs of this appeal, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 29TH DAY OF JANUARY, 2014.


                                              GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.